Citation Nr: 0008673	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, to include restoration of the 
previously assigned evaluation of 10 percent.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome of the left wrist, to include restoration of the 
previously assigned evaluation of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1974 and from September 1978 to August 1994.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Chicago Regional Office 
(RO) April 1997 rating decision which reduced the evaluations 
of each the service-connected left and right wrist carpal 
tunnel syndrome from 10 to 0 percent.


FINDINGS OF FACT

1.  The veteran's service-connected carpal tunnel syndrome of 
the right wrist is manifested by subjective symptoms of 
numbness, tingling, and weakness of the hand and wrist, but 
is not associated with objective evidence of pain, swelling, 
deformity, or impaired motion; the disability does not 
require regular use of medication or treatment.

2.  The veteran's service-connected carpal tunnel syndrome of 
the left wrist is manifested by subjective symptoms of 
numbness, tingling, and weakness of the hand and wrist, but 
is not associated with objective evidence of pain, swelling, 
deformity, or impaired motion; the disability does not 
require regular use of medication or treatment.

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
right wrist carpal tunnel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.13, 
4.40, 4.45, 4.124a, Diagnostic Code 8515 (1999).

2.  The criteria for restoration of a 10 percent rating for 
left wrist carpal tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.13, 4.40, 4.45, 
4.124a, Diagnostic Code 8515 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for right wrist carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.124a, Diagnostic Code 8515 (1999).

4.  The schedular criteria for a rating in excess of 10 
percent for left wrist carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.124a, Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has carefully considered the evidence of record and 
has determined that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board is satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  The veteran has not identified any records of 
probative value which have not already been obtained or 
attempted to be obtained.  Therefore, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

38 C.F.R. § 4.13 provides that, when any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the condition, for better 
or worse, and not merely a difference in the thoroughness of 
the examination or in use of descriptive terms.  The 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
service-connected condition.  See Schafrath, 1 Vet. 
App. at 593-94.

The Board notes that 38 C.F.R. § 3.344(a) and (b) regarding 
reduction of disability ratings based on evidence showing 
material and sustained improvement of the disability do not 
apply in this case because the 10 percent evaluations of the 
veteran's service-connected left and right wrist disabilities 
had been in effect for a period less than 5 years (September 
1, 1994 to July 1, 1997); the provisions of 38 C.F.R. 
§ 3.344(a) and (b) do not apply to disabilities which have 
not become stabilized and are likely to improve; 
reexaminations disclosing improvement in these disabilities 
will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In Kitchens v. Brown, 7 Vet. App. 320 (1995), it was held 
that "the Board improperly reversed the standard of proof by 
requiring the appellant to prove entitlement to restoration 
of his previous ... rating."  It was noted that the burden is 
on the Board "to establish, by a preponderance of the 
evidence that a rating reduction is warranted."

Historically, service connection for left and right wrist 
carpal tunnel syndrome was granted by RO rating decision in 
August 1996, and a 10 percent evaluation was assigned for 
disability of each wrist.  That decision was based on the 
veteran's service medical records showing in-service onset of 
the disabilities, and post-service clinical evidence 
diagnosing bilateral carpal tunnel syndrome with associated 
numbness of the fingers of both hands.  Specifically, VA 
medical records in August 1994, including electromyography 
study, show a diagnosis of bilateral carpal tunnel syndrome.

On VA medical examination in October 1996, the veteran 
indicated that he had a history of bilateral carpal tunnel 
syndrome which was initially diagnosed in 1994.  On 
examination, there was no evidence of swelling, deformity, or 
other impairment; range of motion of each wrist was to 80 
degrees flexion, to 70 degrees extension, to 80 degrees 
pronation, to 85 supination, and to 45 degrees each radial 
and ulnar deviation.  History of carpal tunnel syndrome, 
stable at present, and normal range of motion of the wrists 
were diagnosed.

By a rating decision in January 1997, the RO proposed to 
reduce the evaluations of the veteran's service-connected 
left and right wrist carpal tunnel syndrome disabilities from 
10 to 0 percent, as the evidence of record showed that the 
severity of the disability demonstrated sustained, material 
improvement.  In compliance with the requirements of 
38 C.F.R. § 3.105(e), the RO issued a rating decision 
proposing the reduction of compensation payments and set 
forth the reasons therefor.  Based on the entire body of 
clinical evidence of record, the RO determined that the 
veteran's service-connected carpal tunnel disabilities did 
not warrant compensable ratings.

In January 1997, the veteran was notified at his address of 
record of the proposed reduction and was afforded a period of 
60 days within which to submit evidence showing that 
compensation payments should continue at the present level.  
No such evidence was received from or identified by the 
veteran and, by April 1997 RO rating decision, the reduction 
was implemented (effective July 1, 1997).  

By the January 1997 rating decision, the veteran was informed 
that the reduction of the ratings of his service-connected 
left and right wrist carpal tunnel syndrome was the result of 
improvement of his disabilities, and that the severity of the 
pertinent symptomatology was consistent with noncompensable 
evaluations under 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 
8515.

Initially, the Board notes that the evidence does not 
indicate, and the veteran does not contend, that the relevant 
notice requirements in effectuating the reduction were not 
met in this case.  See 38 C.F.R. § 3.105(e).  

The veteran claims that the reduction of the ratings of his 
service-connected left and right wrists carpal tunnel 
syndrome from 10 to 0 percent was improper because his 
disabilities had not improved, and indeed worsened in that he 
experienced more discomfort and loss of more strength in the 
hands since the disabilities were initially diagnosed in 
1994.  However, he has not submitted or identified any 
clinical evidence which would indicate that his carpal tunnel 
disabilities increased in severity in the recent past.

At a Travel Board hearing in January 2000, the veteran 
testified that he experienced numbness, tingling sensation, 
and decreased grip-strength in his hands and wrists, noting 
that the feeling of numbness at times awakened him from 
sleep.  He testified that he did not experience pain or 
swelling of the hands/wrists, did not regularly take any 
medication, and did not receive medical treatment.  
Reportedly, he was never advised to undergo any surgery to 
relieve his carpal tunnel syndrome.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Each of the veteran's service-connected left and right wrist 
carpal tunnel syndrome disabilities is currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8515, and a 
noncompensable evaluation is assigned.  Although a minimum 
rating of 10 percent is for application under Code 8515 if 
there is "mild" incomplete paralysis of the median nerve, a 
zero percent rating was assigned by the RO under 38 C.F.R. 
§ 4.31 which provides that where the rating schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned if the criteria for a compensable rating 
have not been met.  If incomplete median nerve paralysis 
involving the major extremity is "moderate," a 30 percent 
evaluation will be assigned; "moderate" paralysis of the 
minor extremity will be evaluated 20 percent disabling.

With regard to the rating of diseases or injuries of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a. 

Based on the foregoing, the Board finds that restoration of 
the 10 percent ratings for the veteran's service-connected 
left and right wrist carpal tunnel syndrome is warranted.  
The diagnosis of bilateral carpal tunnel syndrome was 
supported by clinical study in August 1994 and the veteran 
has consistently indicated that he continued to experience 
subjective symptoms of numbness, tingling sensation, and 
weakness involving both hands/wrists.  Yet, he does not 
receive regular medical treatment, does not regularly take 
medication to alleviate his symptoms, and indicated in 
January 2000 that he was not advised to undergo any surgery.  
The aforementioned absence of objectively demonstrable 
impairment was essentially confirmed on VA medical 
examination in October 1996, at which time there was no 
evidence of swelling, deformity, or impaired range of motion.  
Nevertheless, considering both subjective complaints of 
numbness and functional impairment and objective evidence 
diagnosing bilateral carpal tunnel syndrome, the Board 
believes that the preponderance of the evidence does not 
establish that rating reductions are warranted as the 
severity of the service-connected left and right wrist carpal 
tunnel syndrome is each consistent with evidence of "mild" 
incomplete paralysis of the median nerve. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic 
Code 8515; Kitchens.

As discussed above, the evidence of record does not indicate 
that disability associated with the service-connected left 
and right wrist carpal tunnel syndrome requires medical or 
surgical treatment, or that it is associated with objectively 
demonstrable evidence of swelling, deformity, or impaired or 
painful motion.  Thus, while he is shown to continue 
experiencing subjective complaints of left and right 
hand/wrist numbness, tingling sensation, and weakness, the 
severity of such symptomatology is not shown to meet the 
rating criteria warranting an evaluation greater than the 
currently assigned 10 percent.  See Diagnostic Code 8515.  
Subjective complaints of functional impairment have been 
taken into consideration in evaluating the left and right 
wrist carpal tunnel disabilities.

The Board stresses that the preponderance of the evidence is 
against the veteran's claims of ratings in excess of 10 
percent for the service-connected left and right wrist carpal 
tunnel syndrome, and it presents no question as to which of 
two evaluations should be applied.  Thus, the provisions of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 4.7 (1999) are 
inapplicable.





ORDER

Restoration of a 10 percent rating for the service-connected 
right wrist carpal tunnel syndrome is warranted, subject to 
the law and regulation governing the payment of monetary 
awards; to that extent, the veteran's appeal is granted.

Restoration of a 10 percent rating for the service-connected 
left wrist carpal tunnel syndrome is warranted, subject to 
the law and regulation governing the payment of monetary 
awards; to that extent, the veteran's appeal is granted.

An increased rating in excess of 10 percent for right wrist 
carpal tunnel syndrome is denied.

An increased rating in excess of 10 percent for left wrist 
carpal tunnel syndrome is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


